Citation Nr: 0740085	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for a low 
back strain in a November 1968 rating decision.  The veteran 
did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to November 
1968 in support of the veteran's claim for service connection 
for a low back disorder is material.

3.  The veteran's current low back disorder (spondylosis of 
the lumbar spine) is not related to any injury or disease 
incurred in service.


CONCLUSIONS OF LAW

1.  The November 1968 RO rating decision that denied service 
connection for a lumbar strain is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Spondylosis of the lumbar spine was not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
July 2004, prior to the initial AOJ decision on his claim.  
This letter advised the veteran of all the Pelegrini II 
elements as stated above.  

The Board notes, however, that during the pendency of this 
appeal, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established additional requirements with 
respect to the content of notice for claims to reopen.  Since 
the Board is reopening the claim, however, any failure to 
provide notice as specified in Kent is harmless error.  

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran identified substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  In a statement submitted in May 2006, the veteran 
indicated he had no additional evidence to submit in support 
of his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
2003 through December 2005.  The RO obtained private medical 
treatment records identified by the veteran, but these are 
not relevant to the issue on appeal.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence and indicated in a 
May 2006 statement that he had no other information or 
evidence to give VA to substantiate his claim.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claim in June 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

In a November 1968 rating decision, the RO denied the veteran 
service connection for a lumbar strain.  Rating actions are 
final and binding based on evidence on file at the time the 
veteran is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2007).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002).  The veteran did not at any 
time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105 (West 2002).
 
In June 2004, the RO received a claim for service connection 
for a "lumbar, lower back" disorder.  As the veteran was 
previously denied service connection for a lumbar strain, the 
Board finds the June 2004 claim is one to reopen the 
previously denied claim.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With claims to reopen filed on or 
after August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The evidence received subsequent to November 1968 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The November 1968 rating decision denied the veteran's claim 
for service connection for lumbar strain on the basis that 
the evidence did not show that such disability was incurred 
in or aggravated by service.  Thus, in order for any new 
evidence to be material, it must relate to this fact.  

New evidence submitted since the November 1968 rating 
decision consists of the veteran's statements and testimony, 
VA treatment records, private treatment records and the 
report of a June 2006 VA examination.  The Board finds that 
some of this evidence is material.  Specifically, the Board 
finds that the report of the June 2006 VA examination is 
material as it directly relates to an unestablished fact 
necessary to establish the claim (to wit, whether the 
veteran's current disability is related to service).  The 
Board, therefore, reopens the veteran's claim.  Since the RO 
also made a determination of the veteran's claim on the 
merits, the Board finds that it can consider the merits of 
the veteran's claim with no prejudice to him.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The current medical evidence shows that the veteran has a 
diagnosis of minimal spondylosis with degenerative changes of 
the lumbar spine, which was given at the June 2006 VA 
examination.  Thus the Board finds the veteran has a current 
low back disability.   The preponderance of the evidence, 
however, is against the veteran's claim because the evidence 
fails to establish a nexus between the veteran's current low 
back disorder and his military service.

The veteran claims that his current low back disorder is 
related to a lumbar strain he incurred while pitching a tent 
in Germany in 1967.  The medical evidence, however, does not 
show that the veteran's current low back disorder 
(spondylosis) is related to any lumbar strain he may have 
incurred in service, but is rather associated with the 
veteran's occupational history and history of a work-related 
injury in the 1980s.

A review of the service medical records does not show that 
the veteran received any treatment for complaints of back 
pain in 1967, although the veteran has stated that he did see 
a medical professional who gave him "pills" to take.  At 
the veteran's separation examination in February 1968, the 
veteran denied on his Report of Medical History having or 
having had recurrent back pain.  Although the veteran did 
reply "Yes" to having arthritis, the notes on the second 
page indicate that this was related to knee pain, not back 
pain. Furthermore, the Report of Medical Examination fails to 
show any findings of spine abnormalities.  The veteran was 
discharged from service in April 1968.

A VA Hospital Summary for the period of July 22, 1968, to 
July 31, 1968, reveals that the veteran came into the VA 
Hospital in Kerrville, Texas, complaining of pain in the left 
side of his back which had been present off and on for 
several months.  This pain was not affected by change of 
position, and the motion of the spine was good.  Laboratory 
workup was within normal limits.  X-rays were read to be 
within normal limits.  Electrocardiogram was normal.  This 
summary indicates that no treatment was given except bed 
rest, and the veteran did well.  He was discharged after 
reaching maximum hospital benefit.  He left the ward 
ambulatory.  It was anticipated that he could resume his 
normal activities on his return home.  The final diagnosis 
was lumbar muscle strain, mid left.

VA outpatient treatment records from July 2003 through 
December 2005 do not show any actual treatment for or 
diagnosis of a low back disorder.  They do show, however, 
that the veteran complained a few times of low back pain 
relieved with Tylenol.  

The veteran underwent VA examination in June 2006.  The 
examiner noted that, except for the July 1968 VA Hospital 
treatment record, there is no treatment shown in the medical 
evidence for a lumbar condition.  In regard to the July 1968 
VA Hospital treatment, the examiner stated that, after 
careful evaluation of the veteran's post-service record, it 
reveals that the veteran was treated three months post-
service for a lumbar muscle sprain without mechanism of 
injury or nexus association to active duty service.

The veteran reported that he was employed in construction for 
five years post-service and then became a welder and worked 
doing that from the 1980s until he retired in 2003.  He also 
reported that he was injured as a welder in the 1980s while 
attempting to lift a heavy pipe with another individual.  He 
reported low back pain thereafter and being evaluated by a 
physician in Alpine, Texas.  The veteran reported the low 
back pain was secondary to this condition and that x-rays 
showed changes of his spine between his normal x-rays of 1968 
to specific findings between 1980 and 1985.  The veteran 
denied being hospitalized in the 1980s for this injury but 
was prescribed treatment with nonsteroidal anti-
inflammatories.  

The examiner noted that CPRS electronic medical records show 
that the veteran had a lumbar spine radiograph requested in 
April 2002 and that, one year prior to 2002, the veteran was 
hospitalized and sustained a sacral bedsore.  The veteran 
continued to report symptoms and pain associated with the 
bedsore healing and scar tissue. The examiner also noted that 
a CPRS treatment note indicates that the veteran reported to 
a doctor a history of low back pain for "five years (1998)" 
without treatment.  The doctor described the veteran's 
symptoms as sciatica.  There was no specific treatment for 
this condition at that time.  Rather the veteran was being 
treated for hepatitis C during that visit.  The last note 
mentioned by the examiner was a March 2004 note showing that 
the veteran was evaluated by physical therapy, which 
mentioned some back pain issues, and the veteran was treated 
for the condition.

The veteran reported that he has not been under physician-
guided treatment for his back pain, especially within the 12 
months prior to the examination.  He denied receiving any 
surgical intervention for his back problem or receiving any 
injections.  He denied using a brace, cane, crutch, walker or 
wheelchair for this condition.  He reported that his gait is 
unlimited.  He stated that he was not on prescriptive 
medication for this condition but uses Tylenol as needed for 
his present baseline manifestations of "constant back 
pain."  He denied any flare ups.  

He reported the severity of his back pain to be 7.  He denied 
any weakness or stiffness.  He described the symptoms as 
localized without tingling.  He reported fatigue and lack of 
endurance secondary to hepatitis C and diabetes.  The veteran 
denied any change in range of motion of his back, although he 
is limited to carrying approximately 50 pounds.  He reported 
increased aching in the winter.  He denied bowel or bladder 
incontinence.  He complained of low back that day from 
driving to the facility over 2 1/2 hours.  He denied problems 
with toilet, eating, grooming or hygiene.  He stated that he 
will exercise by walking one mile every day, taking 
approximately 45 minutes.  

On physical examination, the veteran's gait was normal, and 
he ambulated without the use of aids or braces.  He had a 
flat lumbosacral spine without lumbar lordosis.  He was able 
to heel/toe walk 10 feet.  The veteran pointed to his 
scarring superior sacral intragluteal area as the source of 
discomfort over his old bedsore.  He also pointed to the left 
buttock as a source of discomfort, but not specific to the 
sacroiliac joint.  Palpation of the entire spine was negative 
for spasm, pain, tenderness or increased muscular tension.  
There was no limitation of movement, protective posturing, 
arc pain motion or ankylosis.  There was no additional 
limitation of motion on repetitive use.  X-rays revealed mild 
facet changes on the oblique view, and an anterior osteophyte 
calcification superiorly at the L4 on the neutral view.  
There was also mild spur anterior formation noted on the 
lateral view, although the joint spaces were preserved.  The 
impression was minimal degenerative changes seen involving 
the lumbar spine.

The examiner diagnosed the veteran to have minimal 
spondylosis of the lumbar spine showing degenerative changes.  
In rendering a nexus opinion, the examiner opined that the 
veteran's current back condition is not due to service.  The 
examiner based this opinion on the clinical records that fail 
to show any treatment in service and that the post-service 
treatment in July 1968 that did not show any significant 
spinal damage at that time.  Rather, the examiner associates 
the veteran's current low back disorder with his post-service 
spinal stressful occupations of construction worker and 
welder and an injury received during that time.

After considering all this evidence, the Board finds that 
there continues to remain a lack of sufficient medical 
evidence establishing that the veteran's current low back 
disorder was incurred in service.  Although the veteran 
states that he received treatment in service for a lumbar 
strain, the service medical records are silent for any 
complaint of or treatment for back pain.   In addition, 
although the veteran was treated within three months of his 
discharge from service for a lumbar sprain, there is no 
indication that the etiology of this condition began during 
his period of active service.  Furthermore, the report of 
this treatment indicates that there was no diagnostic 
evidence of spondylosis at that time.  The Hospital Summary 
indicates rather that the veteran was treated only with bed 
rest, and that he was ambulatory at discharge.  It was 
anticipated that he would be able to return to full 
activities of life on discharge.

The veteran, however, has alleged that he had an injury in 
service and has had continuity of symptomatology since his 
discharge from service.  The medical evidence, however, fails 
to support his contentions.  There is no treatment seen in 
the medical evidence between 1968 and 2002.  The veteran's 
allegation as to continuity of symptomatology, standing 
alone, is not plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

Furthermore, the veteran worked as a construction worker and 
a welder for over 30 years, both considered being spinal 
stressful occupations.  The veteran also admits to having a 
work-related injury to his back in the early 1980s, after 
which he sought treatment.  The VA examiner associates this 
employment and injury history with the veteran's back 
disorder rather than some minor injury received in service.  
Thus there is evidence of an intervening cause of the 
veteran's low back disorder.

Finally, the VA examiner clearly opines that the veteran's 
current back disorder is not related to his service based 
upon both the veteran's reported medical and occupational 
history and his clinical records.  There is no medical 
opinion or evidence contradictory to the examiner's opinion, 
and the Board finds no reason to consider the examiner's 
opinion unreliable.  Rather, the examiner's opinion appears 
to be based upon a comprehensive review of the entire record, 
including the veteran's own self-reported history, as well as 
his medical expertise and physical examination of the 
veteran.  

Thus the preponderance of the evidence is against finding 
that the veteran's current low back disorder is related to 
any injury or disease incurred in service.  The preponderance 
of the evidence being against the veteran's claim for service 
connection, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.
  



ORDER

Although new and material evidence has been received to 
reopen the veteran's claim, entitlement to service connection 
for a low back disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


